Citation Nr: 1224500	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-19 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen Holland, Legal Intern


INTRODUCTION

The Veteran served on active duty from October 1978 until October 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.


FINDING OF FACT

The service-connected diabetes mellitus is manifested by requirement for insulin and a restricted diet, but not by a requirement for regulation of activities.


CONCLUSION OF LAW

The criteria for rating in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The VCAA also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided adequate VCAA notice in October 2008, prior to the January 2009 rating decision on appeal.

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

The Veteran has been afforded appropriate VA examinations, most recently in June 2009.  While the Board appreciates the Veteran's contention that his symptoms have gotten worse since their onset in 1995, the Veteran has not provided any evidence that his disability has increased significantly in severity since the June 2009 examination.  The Veteran has also been afforded an opportunity for a hearing before a DRO or before the Board, but he has declined.

Accordingly, the Board will address the merits of the Veteran's claim.


Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).

Diabetes mellitus (DM) is rated under 38 C.F.R. § 4.120, Diagnostic Code 7913.  The rating criteria for Diagnostic Code 7913 are as follows.

A 10 percent rating is warranted for DM that is manageable by restricted diet alone.

A 20 percent rating is warranted for DM requiring insulin and restricted diet, or an oral hypoglycemic agent and a restricted diet.

A 40 percent rating is warranted for DM requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).

A 60 percent rating is warranted for DM requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice-per-month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

A 100 percent rating is warranted for DM requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Per Note (1) to Diagnostic Code 7913, compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation, while noncompensable complications are considered part of the diabetic process.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence against the claim must outweigh evidence supporting the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

Again, a 40 percent rating is warranted for DM if, in addition to requiring insulin and restricted diet for control, regulation of activities is required.  As explained below, the record establishes that the Veteran has consistently restricted his diet for control, but the disability does not require the Veteran to regulate his activities.

The Veteran's treatment records reflect that he is receiving continuous treatment for his DM, including use of an insulin pump, but has no restrictions of activities due to DM.  

In February 2008, the Veteran was granted a VA examination in which the examiner noted that the Veteran had no back pain on motion, no pain associated with repeated range of motion exercise, that he was able to walk without assistance, had a normal posture and gait.  The examiner's diagnosis was poorly controlled insulin dependent DM, dyslipidemia, and hypertension that was unlikely secondary to the DM.  The physician did not indicate that the Veteran had any restrictions of activities.

In the Veteran's June 2009 exam, the examiner noted that with use of the insulin pump, the Veteran's blood sugars are fairly well controlled, and that while the Veteran was instructed to follow a restricted diet, he is not restricted in ability to perform strenuous activities.  The examiner also noted that the Veteran was last hospitalized in May 2006 for symptomatic hypoglycemia, a complication of the diabetes.  Hospitalization related to this complication was required less than once per year, and a visit to a diabetic care provider was required monthly or less than once per month.

On review of the evidence above, the Veteran is clearly insulin-dependent and requires a restricted diet; thus, his current 20 percent evaluation is appropriate.  At issue is whether the Veteran's diabetes mellitus requires regulation of activities, which would show entitlement to a higher rating of 40 percent.

The rating criteria define "regulation of activities" as avoidance of strenuous occupational and recreational activities.  The Veteran in this case has not articulated any strenuous occupational or recreational activities from which his DM precludes his participation.  The VA examiner in June 2009 stated after review of the file and examination of the Veteran that there was no regulation of activities required due to the Veteran's DM.  Thus, the most competent and probative medical opinion of record shows that there is no demonstrable regulation of activities required as a result of DM.

In regard to other symptoms that could show entitlement to a higher rating, the Veteran has not asserted, and the file does not show, any episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice-per-month visits to a diabetic care provider.  Again, the Veteran's last hospitalization for a hypoglycemic reaction was in June 2006.  The June 2009 VA examination report shows that the Veteran sees a diabetic care practitioner monthly or less often for his hypoglycemic reactions, and the clinical evidence of record does not show otherwise.

In this case the Board finds the statements made by the Veteran to be credible in describing his own symptoms.  Even when affording these statements full credibility, however, the Board does not find that the Veteran's symptoms warrant a higher evaluation.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the manifestations of the service-connected disability are contemplated by the scheduler criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.
In sum, the Board has found the criteria for rating higher than 20 percent for the service-connected DM are not met.  Accordingly, the claim must be denied.

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

ORDER

A rating in excess of 20 percent for diabetes mellitus is denied.



____________________________________________
WAYNE M. BRAEUER
Chief Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


